 
 
I 
112th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S., 
 
January 5, 2011 
 
RESOLUTION 
Adopting rules for the One Hundred Twelfth Congress. 
 
 
That the Rules of the House of Representatives of the One Hundred Eleventh Congress, including applicable provisions of law or concurrent resolution that constituted rules of the House at the end of the One Hundred Eleventh Congress, are adopted as the Rules of the House of Representatives of the One Hundred Twelfth Congress, with amendments to the standing rules as provided in section 2, and with other orders as provided in sections 3, 4, and 5.  
2.Changes to the standing rules 
(a)Citing authority under the Constitution 
(1)In clause 7 of rule XII, add the following new paragraph: 
 
(c) 
(1)A bill or joint resolution may not be introduced unless the sponsor submits for printing in the Congressional Record a statement citing as specifically as practicable the power or powers granted to Congress in the Constitution to enact the bill or joint resolution. The statement shall appear in a portion of the Record designated for that purpose and be made publicly available in electronic form by the Clerk. 
(2)Before consideration of a Senate bill or joint resolution, the chair of a committee of jurisdiction may submit the statement required under subparagraph (1) as though the chair were the sponsor of the Senate bill or joint resolution. . 
(2)In clause 3(d) of rule XIII— 
(A)strike subparagraph (1) (and redesignate the succeeding subparagraphs accordingly); and 
(B)in subparagraph (2), as redesignated, strike subparagraph (2) each place it appears and insert (in each instance) subparagraph (1).  
(b)Three-day availability for unreported measuresIn rule XXI, add the following new clause: 
 
11.It shall not be in order to consider a bill or joint resolution which has not been reported by a committee until the third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) on which such measure has been available to Members, Delegates, and the Resident Commissioner.. 
(c)Transparency for House and Committee Operations 
(1)Standards for electronic documentsIn clause 4(d)(1) of rule X— 
(A)in subdivision (C), strike and; 
(B)in subdivision (D), strike the period and insert ; and; and 
(C)add the following new subdivision: 
 
(E)establish and maintain standards for making documents publicly available in electronic form by the House and its committees..  
(2)Ensuring that text is publicly available in electronic formIn rule XXIX, add the following new clause: 
 
3.If a measure or matter is publicly available in electronic form at a location designated by the Committee on House Administration, it shall be considered as having been available to Members, Delegates, and the Resident Commissioner for purposes of these rules..  
(3)Minimum notice period for committee meetings and hearingsIn rule XI, amend clause 2(g)(3) to read as follows: 
 
(3) 
(A)The chair of a committee shall announce the date, place, and subject matter of— 
(i)a committee hearing, which may not commence earlier than one week after such notice; or 
(ii)a committee meeting, which may not commence earlier than the third day on which members have notice thereof.  
(B) A hearing or meeting may begin sooner than specified in subdivision (A) in either of the following circumstances (in which case the chair shall make the announcement specified in subdivision (A) at the earliest possible time): 
(i)the chair of the committee, with the concurrence of the ranking minority member, determines that there is good cause; or 
(ii)the committee so determines by majority vote in the presence of the number of members required under the rules of the committee for the transaction of business. 
(C)An announcement made under this subparagraph shall be published promptly in the Daily Digest and made publicly available in electronic form. 
(D)This subparagraph and subparagraph (4) shall not apply to the Committee on Rules. . 
(4)Minimum period for availability of committee markup textIn clause 2(g) of rule XI, insert the following new subparagraph, and redesignate the succeeding subparagraphs accordingly: 
 
(4)At least 24 hours prior to the commencement of a meeting for the markup of legislation, or at the time of an announcement under subparagraph (3)(B) made within 24 hours before such meeting, the chair of the committee shall cause the text of such legislation to be made publicly available in electronic form. . 
(5)Availability of votes in electronic formIn clause 2(e)(1)(B)(i) of rule XI— 
(A)in the first sentence, before the period at the end thereof insert and also made publicly available in electronic form within 48 hours of such record vote; and  
(B)in the second sentence, strike for public inspection. 
(6)Availability of the text of amendments in electronic formIn clause 2(e) of rule XI, add the following new subparagraph: 
 
(6)Not later than 24 hours after the adoption of any amendment to a measure or matter considered by a committee, the chair of such committee shall cause the text of each such amendment to be made publicly available in electronic form.. 
(7)Availability of truth in testimony information in electronic formIn clause 2(g)(5) of rule XI, as redesignated, add the following new sentence: Such statements, with appropriate redactions to protect the privacy of the witness, shall be made publicly available in electronic form not later than one day after the witness appears.. 
(8)Availability of committee rules in electronic formIn clause 2(a) of rule XI, amend subparagraph (2) to read as follows:  
 
(2)Each committee shall make its rules publicly available in electronic form and submit such rules for publication in the Congressional Record not later than 30 days after the chair of the committee is elected in each odd-numbered year..  
(9)Audio and video coverage of committee hearings and meetingsIn clause 2(e) of rule XI, add the following new subparagraph:  
 
(5)To the maximum extent practicable, each committee shall— 
(A)provide audio and video coverage of each hearing or meeting for the transaction of business in a manner that allows the public to easily listen to and view the proceedings; and 
(B)maintain the recordings of such coverage in a manner that is easily accessible to the public.. 
(10)Record votes in the Committee on RulesIn clause 3(b) of rule XIII, strike a report by the Committee on Rules on a rule, joint rule, or the order of business or to. 
(11)Elimination of Duplicative ProgramsIn clause 2(d)(1) of rule X— 
(A)in subdivision (D), strike and; 
(B)in subdivision (E), strike the period and insert ; and; and 
(C)add the following new subdivision: 
 
(F)include proposals to cut or eliminate programs, including mandatory spending programs, that are inefficient, duplicative, outdated, or more appropriately administered by State or local governments..   
(d)Initiatives to reduce spending and improve accountability 
(1)Cut-as-you-goIn rule XXI, amend clause 10 to read as follows: 
 
10. 
(a) 
(1)Except as provided in paragraphs (b) and (c), it shall not be in order to consider a bill or joint resolution, or an amendment thereto or a conference report thereon, if the provisions of such measure have the net effect of increasing mandatory spending for the period of either— 
(A)the current year, the budget year, and the four fiscal years following that budget year; or 
(B)the current year, the budget year, and the nine fiscal years following that budget year. 
(2)For the purpose of this clause, the terms budget year and current year have the meanings specified in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985, and the term mandatory spending has the meaning of direct spending specified in such section 250 except that such term shall also include provisions in appropriation Acts that make outyear modifications to substantive law as described in section 3(4)(C) of the Statutory Pay-As-You-Go Act of 2010. 
(b)If a bill or joint resolution, or an amendment thereto, is considered pursuant to a special order of the House directing the Clerk to add as new matter at the end of such bill or joint resolution the entire text of a separate measure or measures as passed by the House, the new matter proposed to be added shall be included in the evaluation under paragraph (a) of the bill, joint resolution, or amendment. 
(c) 
(1)Except as provided in subparagraph (2), the evaluation under paragraph (a) shall exclude a provision expressly designated as an emergency for the Statutory Pay-As-You-Go Act of 2010, in the case of a point of order under this clause against consideration of— 
(A)a bill or joint resolution; 
(B)an amendment made in order as original text by a special order of business; 
(C)a conference report; or 
(D)an amendment between the Houses. 
(2)In the case of an amendment (other than one specified in subparagraph (1)) to a bill or joint resolution, the evaluation under paragraph (a) shall give no cognizance to any designation of emergency.. 
(2)Requiring a vote on raising the debt limitRule XXVIII is amended to read as follows: 
 
Rule XXVIII(Reserved.). 
(3)Clarifying the role of the chair of the Committee on the BudgetIn rule XXIX, add the following new clause: 
 
4.Authoritative guidance from the Committee on the Budget concerning the impact of a legislative proposition on the levels of new budget authority, outlays, direct spending, new entitlement authority and revenues may be provided by the chair of the committee.. 
(4)Highway fundingIn rule XXI— 
(A)amend clause 3 to read as follows: 
 
3.It shall not be in order to consider a general appropriation bill or joint resolution, or conference report thereon, that— 
(a)provides spending authority derived from receipts deposited in the Highway Trust Fund (excluding any transfers from the General Fund of the Treasury); or 
(b)reduces or otherwise limits the accruing balances of the Highway Trust Fund,for any purpose other than for those activities authorized for the highway or mass transit categories.; and 
(B)in clause 3, strike the caption.  
(5)Limitation on increases in direct spending in reconciliation initiativesIn rule XXI, amend clause 7 to read as follows: 
 
7.It shall not be in order to consider a concurrent resolution on the budget, or an amendment thereto, or a conference report thereon that contains reconciliation directives under section 310 of the Congressional Budget Act of 1974 that specify changes in law such that the reconciliation legislation reported pursuant to such directives would cause an increase in net direct spending (as such term is defined in clause 10) for the period covered by such concurrent resolution..  
(e)Other changes to House operations 
(1)Two-Minute VotingIn clause 6 of rule XVIII— 
(A)in paragraph (f), strike five minutes and insert not less than two minutes; and 
(B)in paragraph (g), strike five minutes and insert not less than two minutes. 
(2)Use of electronic devices on the floorIn clause 5 of rule XVII, amend the penultimate sentence to read as follows: A person on the floor of the House may not smoke or use a mobile electronic device that impairs decorum.. 
(3)Updating rules governing the media 
(A)In clause 2 of rule VI, strike the penultimate sentence, and amend the last sentence to read as follows: The Speaker may admit to the floor, under such regulations as the Speaker may prescribe, not more than one representative of each press association.. 
(B)In clause 3 of rule VI, strike the last sentence and insert The Speaker may admit to the floor, under such regulations as the Speaker may prescribe, not more than one representative of each media outlet.. 
(C)In clause 4(f)(7) of rule XI, strike the first sentence. 
(4)Voting by delegates and the resident commissioner in the committee of the whole 
(A)In clause 3(a) of rule III, strike the first sentence. 
(B)In rule XVIII— 
(i)in clause 1, strike , Delegate, or the Resident Commissioner; and 
(ii)in clause 6, strike paragraph (h). 
(5)Motions to strike in the committee of the wholeIn rule XVIII, strike clause 11 (and redesignate the succeeding clause accordingly). 
(6)Clarifying jurisdiction over certain cemeteriesIn clause 1(c) of rule X, add the following subparagraph: 
 
(16)Cemeteries administered by the Department of Defense.. 
(7)Designating Committee on Education and the WorkforceIn rule X— 
(A)in clause 1(e), strike Committee on Education and Labor and insert Committee on Education and the Workforce; and 
(B)in clause 3(d), strike Committee on Education and Labor and insert Committee on Education and the Workforce. 
(8)Designating Committee on Ethics 
(A)In the standing rules, strike Committee on Standards of Official Conduct each place it appears and insert (in each instance) Committee on Ethics. 
(B)In clause 1 of rule X, insert paragraph (q) after paragraph (f) (and redesignate the succeeding paragraphs accordingly). 
(C)In the standing rules, strike clause 1(j)(1) of rule X each place it appears and insert (in each instance) clause 1(k)(1) of rule X.  
(9)Designating the Committee on Science, Space, and TechnologyIn rule X— 
(A)in clause 1(p), as redesignated, strike Committee on Science and Technology and insert Committee on Science, Space, and Technology; and 
(B)in clause 3(k), strike Committee on Science and Technology and insert Committee on Science, Space, and Technology. 
(10)Eliminating the Select Intelligence Oversight PanelIn clause 4(a) of rule X, strike subparagraph (5). 
(11)Adjusting the size of the Permanent Select Committee on IntelligenceIn clause 11(a)(1) of rule X, strike 22 and insert 20 and strike 13 and insert 12.  
(12)Restoring the term limit rule for committee chairsIn clause 5 of rule X, redesignate paragraph (c) as subparagraph (c)(1) and add the following new subparagraph: 
 
(2)Except in the case of the Committee on Rules, a member of a standing committee may not serve as chair of the same standing committee, or of the same subcommittee of a standing committee, during more than three consecutive Congresses (disregarding for this purpose any service for less than a full session in a Congress).. 
(13)Committee activity reportsIn clause 1 of rule XI, amend paragraph (d) to read as follows: 
 
(d) 
(1)Not later than the 30th day after June 1 and December 1, a committee shall submit to the House a semiannual report on the activities of that committee. 
(2)Such report shall include— 
(A)separate sections summarizing the legislative and oversight activities of that committee under this rule and rule X during the applicable period; 
(B)in the case of the first such report, a summary of the oversight plans submitted by the committee under clause 2(d) of rule X; 
(C)a summary of the actions taken and recommendations made with respect to the oversight plans specified in subdivision (B); 
(D)a summary of any additional oversight activities undertaken by that committee and any recommendations made or actions taken thereon; and 
(E)a delineation of any hearings held pursuant to clauses 2(n), (o), or (p) of this rule. 
(3)After an adjournment sine die of a regular session of a Congress, or after December 15, whichever occurs first, the chair of a committee may file the second or fourth semiannual report described in subparagraph (1) with the Clerk at any time and without approval of the committee, provided that— 
(A)a copy of the report has been available to each member of the committee for at least seven calendar days; and 
(B)the report includes any supplemental, minority, or additional views submitted by a member of the committee.. 
(14)Modifying staff deposition authorityIn clause 4(c)(3)(B) of rule X— 
(A)in item (i), strike and; 
(B)in item (ii), strike the period and insert ; and; and 
(C)add at the end the following new item: 
 
(iii)shall, unless waived by the deponent, require the attendance of a member of the committee..   
(f)Technical and clarifying changes 
(1)In clause 3(a) of rule III, strike of the House. 
(2)In rule IV— 
(A)in clause 1, strike The Speaker may not entertain a motion for the suspension of this clause.; and 
(B)in clause 2(b), after clause insert or clauses 1, 3, 4, or 5. 
(3)In clause 3(o)(2) of rule XI, after investigation insert when. 
(4)In clause 7 of rule XII, strike “primary sponsor” each place it appears and insert (in each instance) “sponsor”. 
(5)In clause 6(c) of rule XIII, strike Senate bill or resolution and insert Senate bill or joint resolution. 
(6)In clause 2(c) of rule XV— 
(A)strike Clerk shall make signatures and insert Clerk shall make the signatories; and 
(B)strike published with the signatures and insert published with the signatories. 
(7)In clause 6(c) of rule XXIII, strike a campaign accounts and insert a campaign account. 
(8)In clause 13 of rule XXIII, strike Clerk shall make signatures and insert Clerk shall make the signatories.   
3.Separate orders 
(a)Budget Matters 
(1)During the One Hundred Twelfth Congress, references in section 306 of the Congressional Budget Act of 1974 to a resolution shall be construed in the House of Representatives as references to a joint resolution. 
(2)During the One Hundred Twelfth Congress, in the case of a reported bill or joint resolution considered pursuant to a special order of business, a point of order under section 303 of the Congressional Budget Act of 1974 shall be determined on the basis of the text made in order as an original bill or joint resolution for the purpose of amendment or to the text on which the previous question is ordered directly to passage, as the case may be. 
(3)During the One Hundred Twelfth Congress, a provision in a bill or joint resolution, or in an amendment thereto or a conference report thereon, that establishes prospectively for a Federal office or position a specified or minimum level of compensation to be funded by annual discretionary appropriations shall not be considered as providing new entitlement authority within the meaning of the Congressional Budget Act of 1974. 
(4) 
(A)During the One Hundred Twelfth Congress, except as provided in subparagraph (C), a motion that the Committee of the Whole rise and report a bill to the House shall not be in order if the bill, as amended, exceeds an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974, as estimated by the Committee on the Budget.  
(B)If a point of order under subparagraph (A) is sustained, the Chair shall put the question: Shall the Committee of the Whole rise and report the bill to the House with such amendments as may have been adopted notwithstanding that the bill exceeds its allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974?. Such question shall be debatable for 10 minutes equally divided and controlled by a proponent of the question and an opponent but shall be decided without intervening motion. 
(C)Subparagraph (A) shall not apply— 
(i)to a motion offered under clause 2(d) of rule XXI; or 
(ii)after disposition of a question under subparagraph (B) on a given bill. 
(D)If a question under subparagraph (B) is decided in the negative, no further amendment shall be in order except— 
(i)one proper amendment, which shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole; and 
(ii)pro forma amendments, if offered by the chair or ranking minority member of the Committee on Appropriations or their designees, for the purpose of debate.  
(b)Budget enforcement 
(1)The chair of the Committee on the Budget (when elected) shall include in the Congressional Record budget aggregates and allocations contemplated by section 301 of the Congressional Budget Act of 1974 and allocations contemplated by section 302(a) of that Act for fiscal year 2011, and the period of fiscal years 2011 through 2015.  
(2)The aggregates and allocations specified in subsection (1) shall be considered as contained in a concurrent resolution on the budget for fiscal year 2011 and the submission thereof into the Congressional Record shall be considered as the completion of congressional action on a concurrent resolution on the budget for fiscal year 2011.  
(c)Emergencies and contingencies 
(1)EmergenciesUntil adoption of a concurrent resolution on the budget for fiscal year 2012, if a bill or joint resolution is reported, or amendment thereto is offered or a conference report thereon is filed, that provides new budget authority and outlays or reduces revenue, and such provision is designated as an emergency pursuant to this section, the chair of the Committee on the Budget shall not count the budgetary effects of such provision for purposes of titles III and IV of the Congressional Budget Act of 1974 and the Rules of the House of Representatives.  
(2)Exemption of contingency operations related to the global war on terrorismFor any bill or joint resolution, or amendment thereto or conference report thereon, that makes appropriations for fiscal year 2011 for contingency operations directly related to the global war on terrorism, then the new budget authority or outlays resulting therefrom shall not count for purposes of titles III or IV of the Congressional Budget Act of 1974.  
(d)Deficit-neutral revenue reserveUntil the adoption of a concurrent resolution on the budget for fiscal year 2012, if any bill reported by the Committee on Ways and Means, or amendment thereto or conference report thereon, decreases revenue, the chair of the Committee on the Budget may adjust the allocations, the revenue levels, and other aggregates referred to in subsection (b)(1), provided that such measure would not increase the deficit over the period of fiscal years 2011 through 2021. 
(e)Limitation on advance appropriations 
(1)Except as provided by paragraph (2), any general appropriation bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide advance appropriations.  
(2)Advance appropriations may be provided— 
(A)for fiscal year 2012 for programs, projects, activities, or accounts identified in the Congressional Record under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for 2013, an aggregate amount not to exceed $28,852,000,000 for accounts separately identified under the same heading; and  
(B)for the Department of Veterans Affairs for the Medical Services, Medical Support and Compliance, and Medical Facilities accounts of the Veterans Health Administration.  
(3)In this subsection, the term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or any new discretionary budget authority provided in a joint resolution making continuing appropriations for fiscal year 2011 that first becomes available for a fiscal year after fiscal 2011.  
(f)Compliance with section 13301 of the Budget Enforcement of Act of 1990 
(1)In generalIn the House, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget Enforcement Act of 1990, and section 4001 of the Omnibus Budget Reconciliation Act of 1989, the joint explanatory statement accompanying the conference report on any concurrent resolution on the budget shall include in its allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations amounts for the discretionary administrative expenses of the Social Security Administration and of the Postal Service. 
(2)Special ruleFor purposes of applying section 302(f) of the Congressional Budget Act of 1974, estimates of the level of total new budget authority and total outlays provided by a measure shall include any off-budget discretionary amounts.  
(g)Limitation on long-term spending 
(1)It shall not be in order to consider a bill or joint resolution reported by a committee (other than the Committee on Appropriations), or an amendment thereto or a conference report thereon, if the provisions of such measure have the net effect of increasing mandatory spending in excess of $5,000,000,000 for any period described in paragraph (2). 
(2) 
(A)The applicable periods for purposes of this clause are any of the first four consecutive 10-fiscal-year periods beginning with the first fiscal year following the last fiscal year for which the applicable concurrent resolution on the budget sets forth appropriate budgetary levels. 
(B)In this paragraph, the applicable concurrent resolution on the budget is the one most recently adopted before the date on which a committee first reported the bill or joint resolution described in paragraph (a). 
(h)Exemptions 
(1)Until the adoption of the concurrent resolution on the budget for fiscal year 2012, the chair of the Committee on the Budget may adjust an estimate under clause 4 of rule XXIX to— 
(A)exempt the budgetary effects of measures extending the Economic Growth and Tax Relief Reconciliation Act of 2001; 
(B)exempt the budgetary effects of measures extending the Jobs and Growth Tax Relief Reconciliation Act of 2003; 
(C)exempt the budgetary effects of measures— 
(i)repealing the Patient Protection and Affordable Care Act and title I and subtitle B of title II of the Health Care and Education Affordability Reconciliation Act of 2010; 
(ii)reforming the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act of 2010; or 
(iii)reforming the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act of 2010 and the payment rates and related parameters in accordance with section 1848 of the Social Security Act; 
(D)exempt the budgetary effects of measures that adjust the Alternative Minimum Tax exemption amounts to prevent a larger number of taxpayers as compared with tax year 2008 from being subject to the Alternative Minimum Tax or of allowing the use of nonrefundable personal credits against the Alternative Minimum Tax, or both as applicable;  
(E)exempt the budgetary effects of extending the estate, gift, and generation-skipping transfer tax provisions of title III of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010; 
(F)exempt the budgetary effects of measures providing a 20 percent deduction in income to small businesses; and 
(G)exempt the budgetary effects of measures implementing trade agreements. 
(2)A measure may only qualify for an exemption under subsection (h)(1)(C)(ii) or (iii) if it does not— 
(A)increase the deficit over the period of fiscal years 2011 through 2021; or 
(B)increase revenues over the period of fiscal years 2011 through 2021, other than by— 
(i)repealing or modifying the individual mandate (codified as section 5000A of the Internal Revenue Code of 1986); or 
(ii)modifying the subsidies to purchase health insurance (codified as section 36B of the Internal Revenue Code of 1986). 
(i)Determinations for PAYGO ActsIn determining the budgetary effects of any legislation for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010 (including the required designation in PAYGO Acts), the chair of the Committee on the Budget may make adjustments to take into account the exemptions and adjustments set forth in subsection (h). 
(j)Spending reduction amendments in appropriations bills 
(1)During the reading of a general appropriation bill for amendment in the Committee of the Whole House on the state of the Union, it shall be in order to consider en bloc amendments proposing only to transfer appropriations from an object or objects in the bill to a spending reduction account. When considered en bloc under this clause, such amendments may amend portions of the bill not yet read for amendment (following disposition of any points of order against such portions) and are not subject to a demand for division of the question in the House or in the Committee of the Whole. 
(2)Except as provided in paragraph (1), it shall not be in order to consider an amendment to a spending reduction account in the House or in the Committee of the Whole House on the state of the Union. 
(3)It shall not be in order to consider an amendment to a general appropriation bill proposing a net increase in budget authority in the bill (unless considered en bloc with another amendment or amendments proposing an equal or greater decrease in such budget authority pursuant to clause 2(f) of rule XXI). 
(4)A point of order under clause 2(b) of rule XXI shall not apply to a spending reduction account. 
(5)A general appropriation bill may not be considered in the Committee of the Whole House on the state of the Union unless it includes a spending reduction account as the last section of the bill. An order to report a general appropriation bill to the House shall constitute authority for the chair of the Committee on Appropriations to add such a section to the bill or modify the figure contained therein. 
(6)For purposes of this subsection, the term spending reduction account means an account in a general appropriation bill that bears that caption and contains only a recitation of the amount by which an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of new budget authority proposed by the bill.  
(k)Certain SubcommitteesNotwithstanding clause 5(d) of rule X, during the One Hundred Twelfth Congress— 
(1)the Committee on Armed Services may have not more than seven subcommittees; 
(2)the Committee on Foreign Affairs may have not more than seven subcommittees; and 
(3)the Committee on Transportation and Infrastructure may have not more than six subcommittees.  
(l)Exercise Facilities for Former MembersDuring the One Hundred Twelfth Congress— 
(1)The House of Representatives may not provide access to any exercise facility which is made available exclusively to Members and former Members, officers and former officers of the House of Representatives, and their spouses to any former Member, former officer, or spouse who is a lobbyist registered under the Lobbying Disclosure Act of 1995 or any successor statute or agent of a foreign principal as defined in clause 5 of rule XXV. For purposes of this section, the term Member includes a Delegate or Resident Commissioner to the Congress. 
(2)The Committee on House Administration shall promulgate regulations to carry out this subsection. 
(m)Numbering of BillsIn the One Hundred Twelfth Congress, the first 10 numbers for bills (H.R. 1 through H.R. 10) shall be reserved for assignment by the Speaker and the second 10 numbers for bills (H.R. 11 through H.R. 20) shall be reserved for assignment by the Minority Leader. 
(n)Transition RulePending the designation of a location by the Committee on House Administration pursuant to clause 3 of rule XXIX, documents may be made publicly available in electronic form at the following locations: 
(1)with respect to consideration by the House, the majority website of the Committee on Rules; and 
(2)with respect to consideration by a committee, the majority website of the committee.  
4.Committees, commissions, and house offices 
(a)House Democracy PartnershipHouse Resolution 24, One Hundred Tenth Congress, shall apply in the One Hundred Twelfth Congress in the same manner as such resolution applied in the One Hundred Tenth Congress except that the commission concerned shall be known as the House Democracy Partnership. 
(b)Tom Lantos Human Rights CommissionSections 1 through 7 of House Resolution 1451, One Hundred Tenth Congress, shall apply in the One Hundred Twelfth Congress in the same manner as such provisions applied in the One Hundred Tenth Congress, except that— 
(1)the Tom Lantos Human Rights Commission may, in addition to collaborating closely with other professional staff members of the Committee on Foreign Affairs, collaborate closely with professional staff members of other relevant committees; and 
(2)the resources of the Committee on Foreign Affairs which the Commission may use shall include all resources which the Committee is authorized to obtain from other offices of the House of Representatives. 
(c)Office of Congressional EthicsSection 1 of House Resolution 895, One Hundred Tenth Congress, shall apply in the One Hundred Twelfth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that the Office of Congressional Ethics shall be treated as a standing committee of the House for purposes of section 202(I) of the Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i)) and references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics. 
(d)Empaneling Investigative Subcommittee of the Committee on EthicsThe text of House Resolution 451, One Hundred Tenth Congress, shall apply in the One Hundred Twelfth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics. 
5.Additional orders of business 
(a)Reading of the ConstitutionThe Speaker may recognize a Member for the reading of the Constitution on the legislative day of January 6, 2011. 
(b)Providing for consideration of certain motions to suspend the rulesIt shall be in order at any time on the legislative day of January 6, 2011, for the Speaker to entertain motions to suspend the rules related to reducing the costs of operation of the House of Representatives, except that notwithstanding clause 1(c) of rule XV such motion shall be debatable for two hours, equally divided and controlled by the proponent and an opponent.  
 
Lorraine C. Miller,Clerk. 
